Supreme Court of Florida
                                      ____________

                                      No. SC17-200
                                      ____________

                                    DANTE MARTIN,
                                       Petitioner,

                                           vs.

                               STATE OF FLORIDA,
                                   Respondent.

                                    December 13, 2018

CANADY, C.J.

      For conduct committed in connection with the activities of the Florida A&M

University’s marching band, the Marching 100, Dante Martin was convicted of

manslaughter, felony hazing resulting in death, and two counts of misdemeanor

hazing. On appeal, the Fifth District Court of Appeal affirmed his convictions and

sentences and rejected overbreadth and void-for-vagueness arguments Martin

presented challenging the constitutionality of section 1006.63, Florida Statutes

(2012), Florida’s hazing statute. Martin sought review under article V, section

3(b)(3) of the Florida Constitution, based on the Fifth District’s express declaration

that the hazing statute is valid.
       We granted jurisdiction, and we now consider Martin’s various challenges to

the constitutionality of the statute. Our analysis leads us to agree with the Fifth

District’s conclusion that Martin has presented no basis for declaring the hazing

statute unconstitutional. We therefore approve the decision on review.

       In explaining our decision, we begin with a review of the text of the hazing

statute. We then briefly recount the facts regarding the episode involving the

Marching 100 that was the basis for Martin’s convictions. Next, we summarize the

ruling of the district court rejecting Martin’s arguments that the hazing statute is

constitutionally invalid. Finally, we discuss the application of the relevant case

law to Martin’s overbreadth and void-for-vagueness claims regarding the hazing

statute.

                                           I.

       The hazing statute, section 1006.63, contains both criminal and regulatory

provisions. Subsection (1) provides a definition of hazing—including language

specifically excluding from its coverage certain conduct—that is applicable to both

the criminal and regulatory provisions. The specific criminal provisions are set

forth in subsections (2)-(6), and the regulatory provisions are found in subsections

(7)-(10). This case, of course, raises questions related to the criminal provisions.

Of particular relevance here are the definition of hazing in subsection (1); the

provisions of subsection (2) establishing the offense of third-degree felony hazing;


                                         -2-
the provisions of subsection (3) establishing the offense of first-degree

misdemeanor hazing; and the provision of subsection (5) providing that certain

enumerated circumstances are not defenses to a charge of hazing.

    The definition of hazing is, of course, critically important to determining the

scope of criminal liability under the statute. An act is not punishable as a crime

under the statute unless it falls within the ambit of that definition. But an act may

come within the definition of hazing and still not be a criminal offense. The

provisions establishing felony hazing and misdemeanor hazing both contain

additional elements that go beyond the definition of hazing. An examination of

those elements readily reveals that they substantially narrow the scope of criminal

liability under the hazing statute.

             (1) As used in this section, “hazing” means any action or
      situation that recklessly or intentionally endangers the mental or
      physical health or safety of a student for purposes including, but not
      limited to, initiation or admission into or affiliation with any
      organization operating under the sanction of a postsecondary
      institution. “Hazing” includes, but is not limited to, pressuring or
      coercing the student into violating state or federal law, any brutality of
      a physical nature, such as whipping, beating, branding, exposure to
      the elements, forced consumption of any food, liquor, drug, or other
      substance, or other forced physical activity that could adversely affect
      the physical health or safety of the student, and also includes any
      activity that would subject the student to extreme mental stress, such
      as sleep deprivation, forced exclusion from social contact, forced
      conduct that could result in extreme embarrassment, or other forced
      activity that could adversely affect the mental health or dignity of the
      student. Hazing does not include customary athletic events or other
      similar contests or competitions or any activity or conduct that
      furthers a legal and legitimate objective.

                                         -3-
§ 1006.63(1), Fla. Stat. (emphasis added).

      The offense of felony hazing is established in subsection (2):

      A person commits hazing, a third degree felony, punishable as
      provided in s. 775.082 or s. 775.083, when he or she intentionally or
      recklessly commits any act of hazing as defined in subsection (1) upon
      another person who is a member of or an applicant to any type of
      student organization and the hazing results in serious bodily injury or
      death of such other person.

§ 1006.63(2), Fla. Stat. (emphasis added).

      Subsection (3) creates the offense of misdemeanor hazing:

      A person commits hazing, a first degree misdemeanor, punishable as
      provided in s. 775.082 or s. 775.083, when he or she intentionally or
      recklessly commits any act of hazing as defined in subsection (1) upon
      another person who is a member of or an applicant to any type of
      student organization and the hazing creates a substantial risk of
      physical injury or death to such other person.

§ 1006.63(3), Fla. Stat. (emphasis added).

      Subsection (5) contains a provision that negates certain potential defenses to

a hazing charge:

      It is not a defense to a charge of hazing that:
              (a) The consent of the victim had been obtained;
              (b) The conduct or activity that resulted in the death or injury of
      a person was not part of an official organizational event or was not
      otherwise sanctioned or approved by the organization; or
              (c) The conduct or activity that resulted in death or injury of the
      person was not done as a condition of membership to an organization.

§ 1006.63(5), Fla. Stat. (emphasis added).




                                         -4-
      As pertinent here, the definition of hazing extends to an “action or situation

that recklessly or intentionally endangers the mental or physical health or safety of

a student.” § 1006.63(1), Fla. Stat. A significant strand in the definition of hazing

expressly extends its coverage to “any brutality of a physical nature, such as

whipping” or “beating.” Id. “[C]ustomary athletic events or other similar contests

or competitions” are expressly excluded from the definition of “hazing.” Id.

      The offenses of felony hazing and misdemeanor hazing both require that the

offender “intentionally or recklessly commits an[] act of hazing.” § 1006.63(2)-

(3), Fla. Stat. And the two offenses both contain an additional element related to

the consequence of the act of hazing. The felony offense requires that “the hazing

results in serious bodily injury or death” of the victim. § 1006.63(2), Fla. Stat. For

the misdemeanor offense to be established, the act of hazing must “create[] a

substantial risk of physical injury or death” to the victim. § 1006.63(3), Fla. Stat.

      Under subsection (5), the consensual participation of the victim in the event

or situation that constitutes hazing is not a defense. § 1006.63(5)(a), Fla. Stat.

Likewise, it is no defense that the hazing was not officially sanctioned or that it

“was not done as a condition of membership.” § 1006.63(5)(b)-(c), Fla. Stat.

                                          II.

      On appeal from the judgment and sentences, the Fifth District set out the

facts of the crimes:


                                         -5-
        [Martin] was a member of the percussion section of the Florida
A & M University’s marching band, the “Marching 100.” Members
of the percussion section are entitled to ride to away events in a motor
coach known as “Bus C.” [Martin] was president of Bus C.
         A tradition or ritual known as “Crossing Bus C” has existed at
the University for some time. The ritual consists of three components:
1) the hot seat, 2) the prepping, and 3) the crossing. During the hot
seat, the participant takes a seat on Bus C (near the front) and is struck
or hit repeatedly by others, including members of the percussion
section. Next, the participant is prepped. During the prepping, the
participant stands up and places his or her hands on the luggage rail
and is then slapped a number of times with full force by the others on
the bus. After the prepping, the participant crosses from the front of
the bus to the back while others slap, kick, and punch the participant.
[Martin], as bus president, decided when someone could cross Bus C.
        On [November 19, 2011], Keon Hollis, Robert Champion, and
[Martin], as members of the Marching 100, performed at the Florida
Classic in Orlando, Florida. Immediately following the band’s
performance, [Martin] asked Hollis if he planned to cross the bus.
Hollis indicated that he wanted to do so. Later, Jonathan Boyce, also
a member of the band, received a text from [Martin] asking him to
convey to Hollis and Champion that if they wanted to cross “it’s
available” to them.
        That night, Lissette Sanchez (another member of the percussion
section), Hollis, and Champion crossed Bus C, and [Martin]
participated in these crossings. Champion was the last to cross.
When Champion made it to the back, he appeared tired, but indicated,
“I’m good.” After the crossings were completed, everyone left the
bus except Champion. When Boyce noticed that Champion was not
with him, he returned to the bus. He found Champion in the back of
the bus panicking; and, shortly thereafter, Champion passed out.
Champion was taken to a hospital, but efforts to save his life were not
successful.
        Champion’s body was transferred from the hospital to the
medical examiner’s office. Dr. Sarah Irrgang, the associate medical
examiner, visually examined Champion’s body. She observed some
discoloration and a few superficial abrasions, she took several
photographs, and then released Champion’s body for bone harvesting.
The next day, after his leg bones had been harvested, Champion’s



                                  -6-
      body was returned to the medical examiner’s office. At that time, Dr.
      Irrgang noticed unevenness in the skin on Champion’s torso,
      suggesting swelling. This observation prompted Dr. Irrgang to
      investigate further. She took a number of pictures of Champion’s
      body during the ensuing autopsy. Based on her investigation, she
      determined that the manner of death was homicide.

Martin v. State, 207 So. 3d 310, 313-14 (Fla. 5th DCA 2016).

                                        III.

      In evaluating Martin’s overbreadth and vagueness challenges, the Fifth

District began by acknowledging the analytical framework set forth by the

Supreme Court in Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc. 1:

      When addressing constitutional challenges to statutes based on the
      doctrines of overbreadth and vagueness,

            [a] court’s first task is to determine whether the
            enactment reaches a substantial amount of
            constitutionally protected conduct. If it does not, then the
            overbreadth challenge must fail. The court should then
            examine the facial vagueness challenge and, assuming
            the enactment implicates no constitutionally protected
            conduct, should uphold the challenge only if the
            enactment is impermissibly vague in all of its
            applications. A plaintiff who engages in some conduct
            that is clearly proscribed cannot complain of the
            vagueness of the law as applied to the conduct of others.
            A court should therefore examine the complainant’s
            conduct before analyzing other hypothetical applications
            of the law.

      State v. Kahles, 644 So. 2d 512, 512-13 (Fla. 4th DCA 1994) (quoting
      Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S.

      1. 455 U.S. 489 (1982).


                                       -7-
      489, 494-95, 102 S. Ct. 1186, 71 L.Ed.2d 362 (1982)), approved, 657
      So. 2d 897 (Fla. 1995) (footnotes omitted).

Martin, 207 So. 3d at 314-15.

      In line with this framework, the Fifth District first considered Martin’s

argument that the hazing statute is unconstitutionally overbroad on its face. The

district court rejected Martin’s argument on this point because Martin failed to

make the necessary showing that the hazing statute “is susceptible of application to

speech or conduct protected by the First Amendment.” Id. at 316. According to

the Fifth District, Martin “ha[d] not demonstrated that the hazing statute

criminalizes any speech or conduct protected by the First Amendment” and “his

overbreadth challenge [therefore] fails.” Id. The court also rejected an as-applied

overbreadth challenge, concluding that Martin had not shown “that the hazing

statute criminalized his own conduct, which was protected by the First

Amendment.” Id.

      After addressing the overbreadth challenges, the court turned to Martin’s

argument that the hazing statute is unconstitutionally vague. In brief, the district

court ruled that Martin’s conduct was “plainly prohibited by the statute,” and that

Martin therefore “lack[ed] standing to challenge the statute.” Id. at 317.

Specifically, the court rejected the argument that the reference in the statutory

definition of hazing to “brutality of a physical nature” was vague. Id. The court

reasoned that because the victims “were beaten repeatedly,” the defendant’s

                                         -8-
participation in the episode violated the plain terms of the statute. Id. Similarly,

the court rejected Martin’s argument that the statutory exception for

“competitions” was vague. In doing so, the court referred to certain dictionary

definitions of “competition”—including the definition in Webster’s Third New

International Dictionary of competition as “a common struggle for the same

object”—to show that the term “competition” “is sufficiently definite such that the

defendant was not forced to guess at its meaning.” Id. at 317-18.

                                          IV.

                                          A.

      We first examine Martin’s argument that the hazing statute is

unconstitutionally overbroad on its face for criminalizing constitutionally protected

speech and conduct. Martin bases this overbreadth argument specifically on the

claim that subsection (5)(a) of the hazing statute—which provides that the victim’s

consent is not a defense—makes criminal a substantial amount of protected speech

and conduct. Martin contends that the “statute’s criminalization of voluntary acts

in many circumstances chills commonplace and customary conduct.” This

argument fails to show that the criminal hazing statute meets the standard required

for establishing that a statute is unconstitutionally overbroad.

      Under the First Amendment facial overbreadth doctrine, “[l]itigants . . . are

permitted to challenge a statute not because their own rights of free expression are


                                         -9-
violated, but because of a judicial prediction or assumption that the statute’s very

existence may cause others not before the court to refrain from constitutionally

protected speech or expression.” Broadrick v. Oklahoma, 413 U.S. 601, 612

(1973). The Court has said that the “function” of “facial overbreadth adjudication”

is “a limited one at the outset” and that it “attenuates as the otherwise unprotected

behavior that it forbids the State to sanction moves from ‘pure speech’ toward

conduct and that conduct—even if expressive—falls within the scope of otherwise

valid criminal laws that reflect legitimate state interests in maintaining

comprehensive controls over harmful, constitutionally unprotected conduct.” Id. at

615.

       The Court thus has recognized that “[a]lthough such laws, if too broadly

worded, may deter protected speech to some unknown extent, there comes a point

where that effect—at best a prediction—cannot, with confidence, justify

invalidating a statute on its face and so prohibiting a State from enforcing the

statute against conduct that is admittedly within its power to proscribe.” Id. The

overbreadth doctrine therefore requires that “particularly where conduct and not

merely speech is involved . . . the overbreadth of a statute must not only be real,

but substantial as well, judged in relation to the statute’s plainly legitimate sweep.”

Id.; see also United States v. Williams, 553 U.S. 285, 292 (2008) (“According to

our First Amendment overbreadth doctrine, a statute is facially invalid if it


                                         - 10 -
prohibits a substantial amount of protected speech. . . . In order to maintain an

appropriate balance, we have vigorously enforced the requirement that a statute’s

overbreadth be substantial, not only in an absolute sense, but also relative to the

statute’s plainly legitimate sweep.”). “Application of the overbreadth doctrine . . .

is, manifestly, strong medicine. It has been employed by the Court sparingly and

only as a last resort.” Broadrick, 413 U.S. at 613.

      As pointed out in the earlier discussion of the text of the hazing statute, the

criminal provisions of the statute require that “the hazing results in serious bodily

injury or death” (for a felony offense) or that “the hazing creates a substantial risk

of physical injury or death” (for a misdemeanor offense). § 1006.63(2)-(3), Fla.

Stat. The focus of the criminal hazing statute thus undoubtedly is on physical harm

and the risk of physical harm. Any impact on speech or expressive conduct is

insubstantial and purely incidental to the purpose of preventing physical harm.

Given the “plainly legitimate sweep” of the hazing statute, it cannot be said that the

statute “prohibits a substantial amount of protected speech.” The “strong

medicine” of the overbreadth doctrine has no application in this context. Martin’s

overbreadth challenge fails.

                                          B.

      We turn now to Martin’s void-for-vagueness claims, in which he argues that

the hazing statute is unconstitutionally vague not only as applied to him but also on


                                         - 11 -
its face. His as-applied argument is based largely on the assertion that the term

“competition” in the last sentence of the definition of hazing in subsection (1)

“lacks precision.” In brief, Martin contends that because “the bus crossing bore

sufficient indicia of being a competition,” the statute was unconstitutional as

applied to him. Martin’s argument that the statute is facially invalid relies more

broadly on the last sentence of the definition of hazing. He contends that

uncertainty in the interpretation of the terms contained in that sentence—which

excludes certain categories of conduct from the scope of the definition of hazing—

renders the statute void for vagueness in “its entirety.” Martin has failed to

establish that the statute is invalid either facially or as-applied.

      It has long been recognized “[t]hat the terms of a penal statute creating a

new offense must be sufficiently explicit to inform those who are subject to it what

conduct on their part will render them liable to its penalties” and that “a statute

which either forbids or requires the doing of an act in terms so vague that [people]

of common intelligence must necessarily guess at its meaning and differ as to its

application violates the first essential of due process of law.” Connally v. Gen.

Constr. Co., 269 U.S. 385, 391 (1926). “A statute can be impermissibly vague for

either of two independent reasons. First, if it fails to provide people of ordinary

intelligence a reasonable opportunity to understand what conduct it prohibits.




                                          - 12 -
Second, if it authorizes or even encourages arbitrary and discriminatory

enforcement.” Hill v. Colorado, 530 U.S. 703, 732 (2000).

      In discussing the standards governing facial vagueness challenges, the Court

has previously said that a law is facially unconstitutional only if it “is

impermissibly vague in all of its applications.” Hoffman Estates, 455 U.S. at 495;

see also United States v. Salerno, 481 U.S. 739, 745 (1987) (“A facial challenge to

a legislative Act is[—outside the limited context of the First Amendment

overbreadth doctrine—]the most difficult challenge to mount successfully, since

the challenger must establish that no set of circumstances exists under which the

Act would be valid.”). But the Court more recently explained in Johnson v. United

States, 135 S. Ct. 2551, 2560-61 (2015), that “although statements in some of [the

Court’s] opinions could be read to suggest otherwise, [the Court’s] holdings

squarely contradict the theory that a vague provision is constitutional merely

because there is some conduct that clearly falls within the provision’s grasp.” The

Court this year reinforced the point in Sessions v. Dimaya, 138 S. Ct. 1204, 1214

n.3 (2018) (“Johnson made clear that our decisions ‘squarely contradict the theory

that a vague provision is constitutional merely because there is some conduct that

clearly falls within the provision’s grasp.’ ” (quoting Johnson, 135 S. Ct. at 2561)).

      Thus a “shapeless,” Johnson, 135 S. Ct. at 2560, “hopeless[ly]

indetermina[te],” id. at 2558, statute that produces “grave uncertainty,” id. at 2557,


                                         - 13 -
regarding its scope will not survive a facial vagueness challenge even though

“some conduct . . . clearly falls within the provision’s grasp,” id. at 2561. See

Salman v. United States, 137 S. Ct. 420, 428-29 (2016) (rejecting an as-applied

vagueness challenge in part because the petitioner failed to demonstrate that the

statute was “shapeless,” plagued by “hopeless indeterminacy,” or subject to “grave

uncertainty” regarding its scope (quoting Johnson, 135 S. Ct. at 2557, 2558,

2560)). Put another way, a statute that contains “no standard whatever by which

criminality c[an] be ascertained . . . is vague ‘not in the sense that it requires a

person to conform his conduct to an imprecise but comprehensible normative

standard, but rather in the sense that no standard of conduct is specified at all.’ ”

Parker v. Levy, 417 U.S. 733, 755 (1974) (quoting Coates v. City of Cincinnati,

402 U.S. 611, 614 (1971)); see Smith v. Goguen, 415 U.S. 566, 578 (1974) (“Such

a provision simply has no core.”).

      To understand the proper scope of the void-for-vagueness doctrine, that

doctrine must be viewed in conjunction with the rule of lenity. In Skilling v.

United States, 561 U.S. 358, 403 (2010), the Court—in rejecting a void-for-

vagueness challenge—recognized that the “case law’s current” requires courts if

possible “to construe, not condemn, [legislative] enactments.” The Court there

pointed generally to the well-established rule that “before striking a . . . statute as

impermissibly vague” courts should “consider whether the prescription is


                                          - 14 -
amenable to a limiting construction,” id. at 405, and specifically to “the familiar

principle that ‘ambiguity concerning the ambit of criminal statutes should be

resolved in favor of lenity,’ ” id. at 410 (quoting Cleveland v. United States, 531

U.S. 12, 25 (2000)). We have likewise applied the rule of lenity to resolve an

ambiguity in the scope of a criminal statute rather than declaring the statute

unconstitutionally vague. See State v. Weeks, 202 So. 3d 1, 4 (Fla. 2016) (rejecting

void-for-vagueness challenge, applying the rule of lenity and stating that “by

applying well-established principles of statutory construction, we conclude that we

are able to construe the statute in a manner that avoids holding it unconstitutionally

vague and does not effectively rewrite the statute”). Run-of-the-mill ambiguity

regarding particular applications of a criminal statute therefore does not warrant

application of the void-for-vagueness doctrine. Cf. Dimaya, 138 S. Ct. at 1232

(Gorsuch, J., concurring in part and concurring in judgment) (“The implacable fact

is that this isn’t your everyday ambiguous statute. It leaves the people to guess

about what the law demands—and leaves judges to make it up. You cannot

discern answers to any of the questions this law begets by resorting to the

traditional canons of statutory interpretation.”).

      Here, at most, the various detailed arguments that Martin raises concerning

the terms of the hazing statute do not point to anything that goes beyond run-of-

the-mill ambiguity. And no actual ambiguity in the terms of the statute has been


                                         - 15 -
identified by Martin that has any bearing on the offenses for which Martin was

convicted. The conduct in which Martin was involved falls squarely and

unambiguously within the statute’s core proscription of “brutality of a physical

nature, such as whipping” or “beating” that “intentionally or recklessly” “results in

serious bodily injury or death” or “creates a substantial risk” of such harms.

§ 1006.63(1)-(3), Fla. Stat.

      We categorically reject Martin’s argument that section 1006.63(1) failed to

place him on adequate notice that “Crossing Bus C” is not an exempt

“competition[]” under the statute and failed to provide explicit standards of

enforcement for the undefined term “competition[].” Martin’s argument on this

score is based on reading the term “competition[]” in isolation from its statutory

context. The final sentence of the definition of hazing provides that hazing “does

not include customary athletic events or other similar contests or competitions or

any activity or conduct that furthers a legal and legitimate objective.”

§ 1006.63(1), Fla. Stat. The most natural reading of this sentence requires

understanding that the word “similar” modifies the terms “contests or

competitions.” See id.

      This conclusion is bolstered by the fact that “customary athletic events” such

as football, baseball, basketball, soccer, and hockey as well as track and field

events are commonly referred to both as “contests” and “competitions.” Indeed,


                                        - 16 -
“competition” and “contest” are ordinarily understood to be synonymous. See The

American Heritage Dictionary 376, 397 (5th ed. 2011) (defining the term

“competition” as “a contest” and defining the term “contest” as “[a] competition,

especially one in which entrants perform separately and are rated by judges”).

This conclusion is further bolstered by the fact that in order to interpret the word

“similar” as disjunctive to the term “competition[],” this Court would have to adopt

the nonsensical view that a “customary athletic event[]” is not, in fact, a

“competition[].” See § 1006.63(1), Fla. Stat.

      Therefore, the relevant question is not whether the term “competition[]” is

vague, but rather whether the term “similar . . . competition[]” is vague. It is not.

The tradition or ritual known as “Crossing Bus C” is not a “similar . . .

competition[]” to any “customary athletic event[].” See id. The crossing of Bus C

simply does not comport with any commonly accepted understanding of a

“competition[]” similar to a “customary athletic event[]”: the person crossing is not

competing against another person or group of persons, no one keeps score during

the crossing because there is no system of scoring, the crossing is not timed, no

prize is awarded after the crossing, no referee oversees the crossing (either to

enforce rules or protect the life of the participant), and the participant “wins” the

crossing by surviving a brutal beating. To the contrary, the crossing most closely




                                         - 17 -
resembles the infamous military punishment known as the “running of the

gauntlet.”

                                        V.

      We approve the conclusion that Martin’s challenges to the constitutionality

of the hazing statute are without merit. We therefore approve the decision of the

Fifth District affirming Martin’s convictions and sentences.

      It is so ordered.

QUINCE, POLSTON, LABARGA, and LAWSON, JJ., concur.
PARIENTE and LEWIS, JJ., concur in result.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR
REHEARING/CLARIFICATION. NOT FINAL UNTIL THIS TIME PERIOD
EXPIRES TO FILE A REHEARING/CLARIFICATION MOTION AND, IF
FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Statutory
Validity

      Fifth District - Case No. 5D15-284

      (Orange County)

Rupak R. Shah of Escobar & Associates, P.A., Tampa, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, Wesley Heidt, Bureau
Chief, Kristen L. Davenport and Bonnie Jean Parrish, Assistant Attorneys General,
Daytona Beach, Florida,



                                       - 18 -
      for Respondent

Michael R. Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, Florida;
and M. Stephen Turner of M. Stephen Turner, P.A., Tallahassee, Florida,

      For Amicus Curiae Florida Association of Criminal Defense Lawyers

Arthur (Buddy) Jacobs of Jacobs Scholz & Associates LLC, Fernandina Beach,
Florida,

      for Amicus Curiae Professor Gregory S. Parks for HazingPrevention.org




                                     - 19 -